SUPPLY AGREEMENT
 
This Supply Agreement (“Agreement”) dated as of December  22, 2010 (the
“Effective Date”), is by and between Genzyme Pharmaceuticals LLC, with principal
offices located at Eichenweg 1, 4410 Liestal, Switzerland (“Genzyme”) and
Discovery Laboratories, Inc., a Delaware corporation with a principal office
located at 2600 Kelly Road, Suite 100, Warrington, PA 18976-3622 (“Discovery”).
 
Whereas, Genzyme, by virtue of its proprietary technologies and know-how, has
developed and manufactures the material described on Exhibit A attached hereto
(the “Material”); and
 
Whereas, Discovery desires to secure a long-term supply of quantities of the
Material for its product described on Exhibit A (the “Product”) and Genzyme is
willing to supply such quantities of its Material to Discovery as Discovery’s
exclusive supplier of the product.
 
Now, Therefore, in consideration of the mutual promises and covenants set forth
herein, Genzyme and Discovery (each a “Party,” collectively the “Parties) agree
as follows.
 
1.           Supply.  During the term of this Agreement, Discovery shall
purchase [***] of Material for commercial manufacturing from Genzyme and Genzyme
shall sell to Discovery such quantities of the Material as ordered from time to
time by Discovery. Nothing herein shall limit Genzyme’s ability to supply
Material to other customers.
 
2.           Duration.  This Agreement shall have effect upon execution and
shall remain in effect for the initial term indicated on Exhibit A (the
“Term”)  Thereafter, this Agreement shall be renewed automatically for
successive two (2) year periods unless terminated by either Party by written
notice not later than sixteen (16) months prior to expiration of the initial
term or any renewal period.
 
3.           Specification and Quality Control Standards; GMP Compliance.
 
3.1           The quantities of the Material to be supplied hereunder shall be
manufactured by Genzyme in accordance with all applicable laws, rules and
regulations, and in conformity with the specification and quality control
standards set forth in the Quality Agreement , dated as of even date herewith,
entered into between the Parties, and as such Quality  Agreement may be amended
from time-to-time (collectively, the “Specifications”).  If Discovery wishes to
change the Specifications, Genzyme shall use its reasonable endeavors to carry
out such change subject to agreement on a reasonable change (increase or
decrease) in price, if appropriate, to reflect any costs or savings consequent
thereon.  Genzyme shall consult with and must obtain written consent from
Discovery, which consent shall not be unreasonably withheld, reasonably in
advance of making any changes in the Specifications, or other aspect of the
production, storage, and transport of Material which will:
 
 
(a)
Cause a change in the Material purity profile;

 
[***] Confidential treatment requested.
 

--------------------------------------------------------------------------------


 
 
(b)
Requires Discovery to revalidate its own process or methods, as reasonably
determined by Discovery;

 
 
(c)
Require Discovery to re-audit Genzyme, as reasonably determined by Discovery;

 
 
(d)
Require Discovery or Genzyme to submit or resubmit any documentation to the FDA,
as reasonably determined by either Party.

 
The Parties hereby agree that subject to the foregoing, Genzyme may otherwise
alter the Specifications upon sixty (60) days prior written notice to Discovery.
 
3.2           Genzyme shall make available to Discovery such data and
information in relation to Material as is reasonably necessary to ascertain
compliance with this Agreement and to qualify the use of Material in the Product
with appropriate regulatory authorities.  However, nothing here shall be
construed as placing Genzyme under an obligation to disclose to Discovery any
data relating to the actual production or purification of the Material except as
Genzyme deems appropriate for Discovery to satisfy itself regarding the security
or quality of supply of the Material or unless Discovery is required to supply
any such data to any appropriate regulatory authorities, in which case Genzyme
shall provide such information to Discovery or arrange for direct disclosure to
such regulatory authorities at Discovery’s expense.  Discovery may visit and
inspect Genzyme’s facilities used in the manufacture and testing of the Material
once per year with reasonable prior notice; provided, however, that should
regulatory or supply considerations reasonably require that Discovery visit
Genzyme’s facilities more than once per year, Discovery and its representatives
may conduct additional visits of the facility at appropriate times agreed upon
between the parties and such additional visits will be at the sole expense of
Discovery. Discovery shall pay Genzyme for time spent and expenses associated
with any additional visits or requests for information that exceed the permitted
one day audit time per year.  Genzyme will invoice Discovery for such charges,
which will be payable in accordance with Section 6 hereof.
 
3.3           In addition to complying with the Specifications, Genzyme shall
carry out the production and purification of the Material to be supplied
hereunder in accordance with the U.S. Food and Drug Administration (“FDA”) and
Good Manufacturing Practice (“GMP”) regulations and shall allow inspection of
Genzyme facilities by U.S. or foreign regulatory authority representatives to
enable the said representatives to verify Genzyme’s compliance with GMP and all
other relevant regulations.  Genzyme may alter the production and purification
processes for the Material upon prior written notice to Discovery in accordance
with the Quality Agreement but only if Genzyme follows all appropriate
regulatory procedures and obtains any relevant regulatory approvals and there is
no material change to the Specifications for the Material.
 
4.           Estimates and Orders.  As soon as practical after the Effective
Date, and within the last ten (10) business days of each calendar quarter
thereafter, Discovery shall deliver to Genzyme a twelve (12) month rolling
Forecast  (the “Forecast”) of the quantity of material to be purchased by
Discovery. The first two quarters (six months) of such Forecast will be
considered a firm commitment for production quantities (the “Binding Forecast”)
and the remainder of the Forecast shall be advisory only.  Accordingly, the
first quarter quantity in each subsequent Forecast shall be identical to the
second quarter quantity in the previous Forecast unless the parties otherwise
agree in writing. Within fourteen days of delivery of each Forecast, Discovery
shall submit to Genzyme a written purchase order (the “Order”) for the Material
which shall represent the six-month firm commitment as illustrated by the
Forecast.  Genzyme may reject any order which (i) exceeds [***] of the most
current forecast underlying such order or (ii) is received at a time when
Discovery is delinquent in payment hereunder. Genzyme shall be deemed to have
met its delivery obligations provided that the Material is shipped for arrival
within [***] of the requested delivery date.  The Parties further agree that if
the foregoing forecasting and/or, ordering mechanisms set forth in this Section
4 are determined by the Parties, in good faith cooperation and giving reasonable
consideration to each Party’s economic and business needs, to be inappropriate
given the experience of the Parties and the then-existing manufacturing and
supply circumstances regarding Material hereunder, the Parties agree to
negotiate in good faith appropriate amendments to the applicable mechanisms in
the supply procedures, provided, however, that Genzyme shall have no obligation
to agree to any changes to the Binding Forecast.
 
[***] Confidential treatment requested.
 
2

--------------------------------------------------------------------------------


 
5.           Delivery.  The Material shall be supplied FCA Genzyme’s
manufacturing facility in Liestal, Switzerland (Incoterms 2000) cleared for
export with any and all freight and packaging expenses being prepaid by Genzyme
and added to Genzyme’s invoice to Discovery for payment by Discovery.  Title to
and risk of loss of the Material shall pass to Discovery at the time of
[***]. All shipments shall meet the specifications set forth in the
Specifications and be accompanied by a Certificate of Analysis. Material shall
be delivered to Discovery in accordance with a delivery schedule provided by
Discovery in the Order, provided that no delivery be required to be made within
[***] of such Order.
 
6.           Prices and Payment.
 
6.1           Discovery shall pay the prices specified in Exhibit B for the
Material delivered by Genzyme. Subject to Section 8.7, Genzyme may adjust the
prices [***] upon completion of the second year of the Term.  Any adjustments
shall be effective immediately thereafter.
 
6.2           The price does not include sales, use, excise or any other similar
taxes imposed by federal, state or local governments, and accordingly such taxes
shall be paid by Discovery.
 
6.3           Invoices for Material shall be sent to Discovery on or after the
date of shipment of Material and all payments due hereunder shall be paid by
Discovery on a net, thirty (30) day basis from date of receipt of the applicable
invoice.
 
6.4           Discovery shall pay Genzyme a fee of [***] (the “Regulatory Fee”)
for costs incurred by Genzyme that are  associated with the filing and
maintenance of the Drug Master File (DMF) and all supporting documentation.  The
first quarterly Regulatory Fee shall be due upon execution and delivery of this
Agreement and the remaining quarterly Regulatory Fees shall be due on the first
day of each calendar quarter thereafter; provided, however, that if Discovery’s
total Orders in any calendar year exceed [***] United States dollars Discovery’s
obligation to pay the Regulatory Fee as set forth in this Section 6.4 shall
terminate.
 
[***] Confidential treatment requested.
 
3

--------------------------------------------------------------------------------


 
7.           Confidentiality.
 
7.1           Each Party hereto (a “Recipient”) recognizes that the other Party
hereto and its subsidiaries and affiliated corporations (a “Discloser”) own or
have licensed certain confidential information, including but not limited to
secret or confidential data, proprietary information, trade secrets, technology,
formulae, processes, procedures, scientific studies, regulatory submissions,
business plans, information and the like, whether all of the same be in writing
or not, and that Discloser has disclosed or may disclose to Recipient portions
of such confidential information (all of which is referred to as “Confidential
Information”).  Use of the Confidential Information shall be solely for the
purposes of complying with this Agreement.  Recipient agrees to maintain the
confidential status of such Confidential Information and not to disclose the
same to persons not authorized herein or otherwise authorized in writing by
Discloser to receive such Confidential Information. Confidential Information
shall not include information that was (i) in the public domain prior to the
time of its disclosure under this Agreement; (ii) entered the public domain
after the time of its disclosure under this Agreement through means other than
an unauthorized disclosure resulting from an act or omission by the Recipient;
(iii) was independently developed or discovered by the Recipient prior to the
time of its disclosure under this Agreement; (iv) is or was disclosed to the
Recipient at any time, whether prior to or after the time of its disclosure
under this Agreement, by a third party having no fiduciary relationship with the
Discloser and having no obligation of confidentiality with respect to such
Confidential Information; or (v) is required to be disclosed to comply with
applicable laws or regulations, or with a court or administrative order,
provided that the Discloser receives prior written notice of such disclosure, as
well as notice of the terms and circumstances surrounding such request or
requirement, so that the Discloser may seek an appropriate protective order or
waive compliance with the provisions of this Agreement, and that the receiving
party takes all reasonable and lawful actions to obtain confidential treatment
for such disclosure and, if possible, to minimize the extent of such
disclosure.   If, failing the entry of a protective order or the receipt of a
waiver hereunder, the Recipient is, in the opinion of counsel acceptable to the
Discloser, legally compelled to disclose such Confidential Information, the
Recipient may disclose that portion of the Confidential Information which
counsel advises the Recipient that it is legally compelled to disclose.  The
Recipient will use its best efforts to obtain and will not oppose action by the
Discloser to obtain an appropriate protective order.  The Recipient shall cause
its representatives and agents to comply with this Section 7.
 
8.           Termination / Breach.  Notwithstanding any other provisions of this
Agreement, either Party, at its option, may terminate this Agreement;
 
8.1           Should the other commit an act of bankruptcy, be declared
bankrupt, voluntarily file or have voluntarily filed against it, a petition for
bankruptcy or reorganization unless such petition is dismissed within sixty
(60) days of filing, enter into an arrangement for benefit or creditors, enter
into a procedure of winding up or dissolution or should a Trustee or Receiver be
appointed for its business, assets or operations; or
 
4

--------------------------------------------------------------------------------


 
8.2           Unless excused pursuant to Section 14 of this Agreement, upon one
hundred twenty (120) days written notice, should the other fail to comply with
or to perform any of its material obligations under this Agreement unless such
failure or non-performance is corrected within the 120-day period following
written notification, or such extended period as shall be agreed between
parties.
 
8.3           Notwithstanding the foregoing, if Genzyme fails to provide the
Material in accordance with this Agreement and any Order in accordance with
Sections 4 and 5 above, more than [***], Discovery’s purchase requirements (as
set forth in Section 1 above) shall be temporarily suspended with respect to
such portion of the Material that Genzyme is unable to deliver until such time
that Genzyme can demonstrate that it will be able to fulfill Orders in
accordance with the terms and conditions herein. Genzyme’s delivery of one
scheduled Order for Material in accordance with Section 5 above shall be deemed
to be satisfactory evidence of the foregoing.
 
8.4           Subject to Section 8.6, Genzyme may terminate this Agreement in
whole or in part upon ninety (90) days prior written notice to Discovery with or
without cause.
 
8.5           Termination of this Agreement shall not release Discovery from its
payment obligations hereunder, including, without limitation, payment for any
Orders placed prior to the date of termination and payment obligations related
to the Binding Forecast, as set forth in Section 4.
 
8.6           Bridging Stock. In the event that Genzyme terminates the
Agreement, Discovery will have the option (valid until the effective date of
expiration or termination) to purchase an additional quantity of the Material at
the prices agreed upon hereunder (“Bridging Stock”) of up to [***]
demand.  Unless otherwise agreed to by the Parties, the amount of such Bridging
Stock shall not exceed [***] of the Forecast quantity or fifty kilograms (50kgs)
in the aggregate, whichever is lower, for the year in which the Agreement is
terminated by Genzyme.  The parties will discuss and make good faith efforts to
agree on updated timelines and other required modifications for any request for
Bridging Stock requirements in excess of [***]. Genzyme shall deliver Bridging
Stock within the [***] period immediately following such termination in
accordance with a delivery schedule mutually agreed upon by the parties in
writing. Discovery shall exercise its option for the Bridging Stock by providing
Genzyme with an Order for the desired quantities of the Bridging Stock, which
shall be manufactured and/or packaged pursuant to an Order and shall meet the
Specifications and terms of this Agreement.


8.7           Price Increases.  In the event that, in accordance with Section
6.1, Genzyme desires to raise the price of Material by more than [***] of the
price then in effect, after the parties have discussed the need for the increase
of more than [***], if Discovery reasonably determines that such price increase
is not warranted, Discovery may terminate this Agreement upon [***] prior
written notice to Genzyme.

 
9.           Limited Warranty.  Genzyme warrants that the Material shall be
manufactured in accordance with all applicable laws, rules and regulations,
according to GMPs, and in conformity with Specifications.  THIS WARRANTY IS IN
LIEU OF, AND GENZYME SPECIFICALLY DISCLAIMS AND EXCLUDES, ALL OTHER WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
 
[***] Confidential treatment requested.
 
5

--------------------------------------------------------------------------------


 
10.           Limitation of Liability.  Genzyme will not under any circumstances
be liable to Discovery for [***] resulting from or in any way related to a
breach of any representation or warranty hereunder.  This limitation does not
apply to claims for personal injury by a third party.
 
11.           Inspection.  Discovery shall examine the Material on receipt for
obvious defects and notify Genzyme of any such obvious defects without delay
within [***] from Discovery’s receipt of the Material.  Discovery shall store
Material under appropriate conditions and not later than [***] after receipt of
each shipment of the Material sold hereunder, Discovery shall examine the
Material for compliance with the Specifications and shall notify Genzyme of any
non-compliance without delay within such [***] period.  Discovery shall provide
to Genzyme a representative sample of the Material in question. In the event of
any dispute as to the compliance of the Material with the Specifications,
representative samples of the Material will be provided to an independent
testing service (the “Testing Service”) that shall be identified by mutual
agreement within [***] of the date hereof, and the results provided by the
Testing Service shall be finally determinative.  The incorrect Party shall be
responsible for all costs incurred by the Testing Service.  In no event shall
acceptance relieve Genzyme from any obligations under warranties, unless
non-conformity should reasonably have been detected by Discovery using
reasonable diligence.  Genzyme shall replace as soon as commercially reasonable
any delivery of the Material that the Testing Service deems to be non-conforming
as soon as possible, but in any event, within [***] of the date of receipt of
notice thereof, provided that Discovery has returned the non-conforming Material
in accordance with the processes and approval of the Quality Assurance
Department of Genzyme’s Liestal manufacturing facility.
 
12.           Indemnity.
 
12.1           Discovery shall indemnify, defend and hold harmless Genzyme and
its affiliates and each of their respective directors, officers, employees and
agents against all claims, losses, damages and expenses, including attorneys’
fees (collectively “Losses”) relating to (i) any death or personal injury
arising from use of the Product containing Material purchased hereunder, except
those arising as a result of Genzyme’s negligence intentional misconduct, or a
breach of Genzyme’s agreements, and warranties hereunder, (ii) the use, sale or
distribution of Product incorporating Material, and (iii) a breach of the terms
of this Agreement by Discovery.  Genzyme shall promptly notify Discovery of any
such claim received by Genzyme and Discovery shall have the right to control the
conduct of the defense or settlement of the claim.  Discovery shall at its own
expense keep in force during the term of this Agreement as well as for a period
of ten years thereafter adequately funded self-insurance or policies of
insurance.  Such insurance should provide coverage to the extent required by
local laws and pharmaceutical industry practice.  Discovery shall upon the
request of Genzyme provide Genzyme with a certificate of insurance or other
documentation as proof of the insurance requirement herein.
 
[***] Confidential treatment requested.
 
6

--------------------------------------------------------------------------------


 
12.2           Genzyme hereby agrees to indemnify, defend and hold harmless
Discovery and its affiliates, and each of their respective directors, officers
and employees and agents, from and against any and all Losses incurred by
Discovery, based on or arising out of Genzyme’s breach of the limited warranty
as set forth in Section 9 herein or Genzyme’s negligence or intentional
misconduct.  Genzyme agrees to maintain in effect for the term of this Agreement
and ten years thereafter adequately funded self-insurance or policies of
insurance providing coverage to the extent required by local law and
pharmaceutical industry practice.
 
13.           Generic Drug Enforcement Act of 1992.  Genzyme represents to the
best of its knowledge that it and its employees have never been (i) debarred or
(ii) convicted of a crime for which a person can be debarred, under
Section 306(a) or 306(b) of the Generic Drug Enforcement Action of
1992.  Genzyme represents that it has never been and, to the best of its
knowledge, none of its employees, affiliates or agents has ever been
(a) threatened to be debarred or (b) indicted for a crime or otherwise engaged
in conduct for which a person can be debarred, under Section 306(a) or
(b).  Genzyme agrees that it will promptly notify Discovery in the event it
becomes aware of any such debarment, conviction, threat or indictment.
 
14.           Force Majeure.  If the performance by any Party of any obligation
under this Agreement other than the payment of money, is prevented or impaired
by Force Majeure for any cause beyond the reasonable control of the defaulting
Party, such Party shall be excused from performing so long as such situation
continues to prevent or impair performance; provided the Party claiming such
excuse shall have promptly notified the other Party of the existence, nature,
duration and other details of such cause and shall at all times use its
reasonable effort to resume a complete performance.  If any Party anticipates
that a Force Majeure may occur that Party shall notify the other immediately and
explain the nature, details and expected duration thereof.  The affected Party
will advise the other from time to time as to the progress in remedying the
situation and as to the time when the affected Party expects to resume its
obligations and shall notify the others as to the expiration of any Force
Majeure as soon as the affected Party knows the date thereof.  “Force Majeure”
shall mean an event beyond the reasonable control of a Party including, but not
limited to, fire, flood, sabotage, shipwreck, embargo, explosion, accident,
riot, act of governmental authority (including, without limitation, acts
relating to raw material or product allocation), acts of God and acts of war.
 
15.           Records.
 
All records relating to the manufacture of Material shall be retained for a
period of not less than ten (10) years from the date of manufacture of Material
or six (6) months from the expiration of the final released Material, whichever
is later.  Discovery shall have the right to request copies of said records
prior to the expiration of the ten (10) year retention period, provided, however
that any such provision of records will be at Discovery’s expense and will be
subject to the obligations of confidentiality in Section 7 of this Agreement.
 
7

--------------------------------------------------------------------------------




16.           Notices.  Any notice required or permitted to be given or made
under this Agreement shall be in writing and sent by telefax or registered
letter or by recognized overnight courier (i.e. Federal Express) to the other
Party at its address indicated on the first page of this Agreement, or to such
other address as the addressee shall have furnished in writing.  Notice shall be
deemed received three days after deposit in the mail or, if sent by courier or
facsimile, upon receipt.
 
17.           Entire Agreement.  The terms and provisions contained in this
Agreement, constitute the entire Agreement between the parties with respect to
the transactions contemplated hereby and shall supersede all previous
communications. Representations, agreements or understandings, either oral or
written, between the parties hereto with respect to the subject matter hereof,
and no agreement or understanding varying or extending this Agreement will be
binding upon either Party hereto, unless in writing and signed by both parties.
 
18.           Non-Waiver.  Failure to terminate this Agreement following breach
or failure to comply with this Agreement, shall not constitute a waiver of a
Party’s defenses, rights or causes of action arising from such or any further
breach or non-compliance.  Any waiver must be expressly in writing.  The waiver
by any of the parties to this Agreement of any breach of any provision hereof by
the other Party or parties shall not be construed to be a waiver of a succeeding
breach of such provisions or a waiver of the provision itself.
 
19.           Severability and Survival.  If and to the extent that any court,
arbitrator or tribunal of competent jurisdiction holds any of the terms,
provisions or conditions or parts thereof of this Agreement or the application
hereof to any circumstances, to be invalid or to be unenforceable in a final
non-appealable order, the remainder of this Agreement and the application of
such terms, provisions or conditions or parts thereof to circumstances other
than those as to which it is held invalid or unenforceable shall not be affected
thereby, and each of the other terms, provisions and conditions of this
Agreement shall be valid and enforceable to the fullest extent of the law.
Sections 7, 10 and 12 shall survive and termination of this Agreement.
 
20.           Assignment.  Neither Party shall at any time, without the prior
written consent of the other Party assign or otherwise transfer its rights or
obligations under this Agreement in whole or in part to any other party
whatsoever, provided that either Party may assign or transfer its rights and
obligations hereunder to a third Party as part of a divestment or licensing of
all or substantially all of the business to which this Agreement pertains and
has the resources to comply with the terms of this Agreement.  Any purported
assignment in violation of the preceding sentence shall be void.  Any permitted
assignee shall be required to assume in writing all obligations of its assignor
under this Agreement.
 
21.           Controlling Provisions.  In ordering and delivering supplies of
the Material the Parties may employ their standard forms; however, nothing
contained on such form, including, without limitation, any terms on Discovery’s
purchase order form, shall be construed to modify, amend, add to or delete the
terms of this Agreement.
 
8

--------------------------------------------------------------------------------


 
22.           Arbitration and Governing Law.
 
22.1           In the event that any dispute arises out of this Agreement, the
parties shall endeavor to settle such dispute amicably between themselves.  In
the event that the parties fail to achieve an amicable settlement of any such
dispute, that dispute shall be submitted to arbitration under the commercial
arbitration rules of the American Arbitration Association and the award or
decision made in such arbitration shall be final and binding upon the parties.
 
22.2           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, with disregard
to its conflicts of law rules.
 
23.           Relationship of Parties.  The relationship of parties under this
Agreement is that of independent contractors.  No Party shall be deemed to be
the partner or agent of the other, and no Party is authorized to take any action
binding upon the other.
 
24.           Customer Support. Upon request, Genzyme shall use its reasonable
commercial efforts to provide Discovery with additional services related to
testing methods, quality, validation, cross validation and any other
quality-related services not normally included in the current price of the
Material and the existing quality system related thereto.  The costs for such
services shall be [***].  In the event that the additional, requested services
materially impact Genzyme's current manufacturing costs for the Material,
Genzyme reserves the right to change the price of the Material accordingly,
subject to the agreement of Discovery.
 
In Witness Whereof, Genzyme and Discovery have caused this Agreement to be
executed by their duly authorized officers as of the day and year first written
above.
 
Discovery Laboratories, inc.
 
By: /s/ W. Thomas Amick
Name: W. Thomas Amick
Title: Chairman of the Board and Chief Executive Officer
Genzyme Corporation
 
By: /s/ Daniel O. Hayden
Name:  Daniel O. Hayden
Title: Sr. VP & GM - Pharmaceuticals

 
[***] Confidential treatment requested.
 
9

--------------------------------------------------------------------------------


 
Exhibit A
 
to Supply Agreement
 
between Discovery Laboratories, Inc.
and
Genzyme Corporation
 
1.  Genzyme  Material:
Palmitoyl-oleyl phosphatidylglycerol (POPG) Na LP-04-180
 
2.  Discovery Product:
Discovery’s synthetic, peptide-containing pulmonary surfactant (lucinactant) in
liquid, lyophilized or other dosage forms and including, without limitation, the
branded drug product candidates Surfaxin, Surfaxin LS, and Aerosurf.
 
3.  Contract Term:
5 years
 
4.  Pricing:
A.
See Exhibit B
 
 
B.
If government regulations or similar mandatory requirements cause the cost to
Genzyme or raw materials to vary substantially, the parties shall meet to agree
to a [***].
 
5.  Primary Contact:
A.
Discovery Labs
Name: George Cox
Address: 2600 Kelly Road, Warrington, PA 18976
Phone: 215-488-9300
 
  B.
Genzyme: Genzyme Corporation
Name: David Wyatt
Address: 500 Kendall Street, Cambridge, MA 02142
Phone: (617) 768-6897
Fax: (617) 768-6433

 
[***] Confidential treatment requested.
 
10

--------------------------------------------------------------------------------


 
Exhibit B
 
to Supply Agreement
 
between Discovery Labs
and
Genzyme Corporation
 
PRICING

 
Product
Amount Purchased (kg)
Price per kg ($)
POPG Na
High purity, type -180
batch sizes of approximately [***]
$[***]

 
The prices above shall be subject to modification upon the prior written consent
of the Parties and as may otherwise be provided for in this Agreement.
 
[***] Confidential treatment requested.